Citation Nr: 9908417	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a left elbow fracture, with degenerative 
changes.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left olecranon nerve transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the veteran's claim of entitlement to increased 
evaluations for both residuals of a left elbow fracture, with 
degenerative changes, and residuals of a left olecranon nerve 
transplant.

Initially, the Board notes that the veteran's claim was 
before the Board in October 1996, at which time the issues 
were entitlement to a rating in excess of 20 percent for 
residuals of a left elbow fracture and a rating in excess of 
10 percent for residuals of a left olecranon nerve 
transplant.  At that time, it was remanded for further 
development.  Specifically, the RO was directed to obtain 
additional medical records identified by the veteran and to 
afford the veteran a VA orthopedic examination.  Review of 
the veteran's claims file shows that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO obtained additional 
medical evidence submitted and considered in connection with 
the veteran's Social Security Administration (SSA) claim, as 
well as VA outpatient treatment records. The RO also afforded 
the veteran a VA orthopedic examination (conducted in January 
1997), which addressed those issues raised by the Board in 
its October 1996 remand.

Additionally, with respect to the veteran's two disabilities, 
service connection for residuals of a left fractured elbow 
was granted in an August 1979 Board decision, and a zero 
percent evaluation was subsequently assigned by the RO in a 
January 1980 rating decision.  In that same rating decision, 
the RO also assigned a 10 percent disability rating for post 
ulnar nerve transplant, left olecranon area.  This 10 percent 
evaluation remains in effect and is the subject of this 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  With 
respect to the veteran's residuals of a left elbow fracture, 
with degenerative changes, pursuant to the veteran's appeal 
in this instance, the evaluation assigned was increased to 30 
percent, effective from May 1993, by rating action of April 
1997.  By rating action of January 1998, the rating assigned 
was increased to 40 percent, effective from May 1993.  This 
rating, too, remains on appeal.  Id.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's residuals of a fractured left elbow, with 
degenerative changes, are manifested by complaints of pain 
and stiffness in the left elbow, like rheumatism.  Physical 
examination revealed a valgus deformity of the left elbow, 
with left elbow range of motion from 45 to 120 degrees.

3.  With respect to the veteran's residuals of a left 
olecranon nerve transplant, the most current clinical 
evidence of record indicates that there is no nerve damage, 
no intrinsic weakness in the left hand, and that the numbness 
has resolved; no more than mild incomplete paralysis is 
demonstrated.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 40 
percent for residuals of a left elbow fracture, with 
degenerative changes, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5205, 5206, 5207, 5210, 
5211, 5212 (1998).

2.  The schedular criteria for an evaluation greater than 10 
percent for residuals of a left olecranon nerve transplant 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.124a, Diagnostic Code 8516 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

Here, the veteran's residuals of a left elbow fracture, with 
degenerative changes, are addressed by the schedular criteria 
applicable to the musculoskeletal system.  See 38 C.F.R. Part 
4, § 4.71a.  In this instance, given the involvement of the 
veteran's minor side (he is right hand dominant) and the 
current 40 percent evaluation assigned to this disability, 
the veteran is receiving the maximum disability rating 
provided for under the applicable schedular criteria.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5206, 5207, 5210, 
5211, 5212.  Specifically, Diagnostic Codes 5206 and 5207 
address limitation of motion of the forearm and provide for a 
maximum 40 percent evaluation where the minor side is 
involved.  Diagnostic Code 5210 addresses the nonunion of the 
radius and ulna and provides for a maximum 40 percent 
evaluation where the minor side is involved.  Diagnostic 
Codes 5211 and 5212 address impairment of the ulna and 
radius, respectively, and provide for a maximum 30 percent 
evaluation where the minor side is concerned.  In order to 
receive an evaluation greater than 40 percent, Diagnostic 
Code 5205 (Elbow, ankylosis of) requires evidence of 
unfavorable ankylosis of the minor side, at an angle less 
than 50 degrees or with complete loss of supination or 
pronation.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5205 (1998).

Further, in evaluating limitation of motion, provisions found 
in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability 
of the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran's residuals of a left olecranon nerve transplant 
are addressed by the schedular criteria applicable to 
neurological conditions and convulsive disorders.  See 
38 C.F.R. Part 4, § 4.124a.  Specifically, Diagnostic Code 
8516 (Paralysis of the ulnar nerve) provides for a 10 percent 
evaluation where there is mild, incomplete paralysis 
involving the ulnar nerve.  With respect to the minor side, a 
20 percent evaluation, the next higher available, is 
warranted where there is moderate, incomplete paralysis 
involving the ulnar nerve.  A 30 percent evaluation is 
warranted where there is severe, incomplete paralysis 
involving the ulnar nerve, on the minor side.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veteran's residuals of a left elbow fracture, 
with degenerative changes, and his residuals of a left 
olecranon nerve transplant.  In light of the latest and most 
current development of the record, the Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
evidence of record.  Here, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past or potential future disability.  See 
38 U.S.C.A. § 1155 (West 1991); see also Francisco v. Brown, 
7 Vet. App. 55 (1994).  As such, the evidence of record 
pertinent to the veteran's current level of disability 
consists of the VA outpatient treatment records (dated from 
January 1986 to July 1993), the veteran's SSA records, and a 
VA examination (conducted in January 1997, pursuant to the 
Board's October 1996 remand).

With respect to the veteran's residuals of a left elbow 
fracture, with degenerative changes, the VA outpatient 
treatment records reflect the veteran's complaints of pain 
and decreased range of motion in the left elbow.  They also 
indicate that the veteran has severe traumatic cubitus valgus 
with rotational deformity and severe secondary degenerative 
joint disease in the left elbow.  A July 1993 entry (the most 
current VA treatment record) noted the veteran's range of 
motion as 15 to 140 degrees of flexion, with supination 70 
degrees and pronation 85 degrees.  It was also noted that the 
veteran had valgus stability.  The impression was that the 
veteran had very good functional range of motion and a stable 
elbow.  Amputation, fusion, and arthroplasty were ruled out 
as treatment options for the present, and it was reiterated 
in reference to the arthroplasty that the veteran's excellent 
range of motion and stability might be compromised with this 
procedure.

With respect to the veteran's residuals of a left olecranon 
nerve transplant, the VA outpatient treatment records 
reference the veteran's ulnar nerve transfer procedure in the 
1960s but reflect no other discussion of or treatment for any 
residuals.

The veteran's SSA records show that the veteran was 
determined to be disabled as of December 1992, due to post 
traumatic arthritis (the primary diagnosis) and deformities 
of the left thumb and elbow (the secondary diagnosis).  A 
December 1994 examination (conducted in connection with the 
veteran's SSA claim) reflects the veteran's complaints of 
progressive difficulty controlling his left hand over the 
previous three years and of experiencing a burning sensation 
and electric shocks in his left elbow and thumb.  The veteran 
reported that if he attempted to use his left arm to the 
point of fatigue, it would swell and be painful for weeks.  
The veteran avoided pain in his arm by avoiding using it and 
by taking Ibuprofen as needed.  Range of motion testing of 
the left elbow revealed 150 degrees of flexion and extension, 
and supination and pronation were 80 degrees.  These findings 
were the same in the right elbow, and it was noted that these 
findings represented normal values.  Flexion and extension of 
the left and right finger joints was 100 degrees, and this, 
too, was noted to be a normal value.  The left elbow appeared 
deformed with a large bony mass protruding from the area of 
the epicondyle.  However, it also appeared to function 
normally, without crepitus.  There was decreased muscle bulk 
in the left upper arm extremity, as compared to the right, 
and strength testing results were 4/5 on the left and 5/5 on 
the right.  It was explained that a 4/5 finding represented 
movement against gravity and resistance, moderate but not 
normal.  In the left hand, there was decreased sharp touch 
and sensation over the dorsal surface of the third and fourth 
fingers and the thumb.  Otherwise, touch, vibration, and 
position sense were intact throughout.  The assessment was 
that the weakness in the left arm was secondary to the 
history of trauma to the arm; the weakness of the first digit 
of the veteran's left hand was consistent with an ulnar nerve 
injury; and the decreased sensation from the dorsal surface 
of the veteran's left hand was consistent with a radial nerve 
injury.  As for functional limitation, the examiner stated 
that the veteran's observed weakness appeared mild and that 
pain and exertion contributed to this weakness.  The 
veteran's joints appeared to function normally, and it 
appeared that the veteran should be able to manipulate or 
carry lightweight objects for brief periods of time.  It was 
also noted, however, that carrying heavy objects or other 
duty for prolonged periods of time could exacerbate the pain 
and underlying tissue injuries.

The January 1997 VA examination reflects the veteran's ulnar 
nerve transposition in 1963.  It also reflects earlier 
diagnoses of advanced post traumatic left elbow deformity and 
degenerative changes.  The examiner noted that he reviewed 
the veteran's claims file and the medical evidence therein.  
The veteran's current complaints were pain and stiffness in 
the left elbow, like rheumatism.  He reported occasionally 
taking Ibuprofen or pain medication given to him by friends.  
Physical examination found an obvious deformity of the left 
elbow.  There was also atrophy of the left upper arm.  Elbow 
range of motion was from 45 to 120 degrees on the left and 
from zero to 145 degrees on the right.  There was 45 degrees 
of flexion contracture, 45 degrees of supination, and 75 
degrees of pronation on the left.  On the right, supination 
was 75 degrees, and pronation was 55 degrees.  The pronation 
results surprised the veteran, as the range of motion was 
greater on the injured left side.  As to left elbow motor 
strength, it was noted that the veteran had significant 
weakness on left elbow extension but strong elbow flexion.  
He also had strong left elbow pronation and supination.  The 
veteran's scars were well healed.  The examiner questioned 
the veteran's functional impairment, as there was no evidence 
upon examination of any weakened movement other than left 
elbow extension.  Elbow flexors, which would be utilized for 
lifting activity, were strong.  Also, there were no findings 
upon physical examination to suggest fatigability or 
incoordination.  The examiner thought that the veteran's 
symptomatology was secondary to the degenerative 
osteoarthritis, which would fall into a mild to moderate 
category.  The examiner also stated that the veteran's 
symptomatology did not restrict range of motion.  Rather, 
motion was restricted by the underlying deformity and 
arthritis.  The veteran appeared relatively stoic upon 
examination, and pain was not manifested on movement of the 
left elbow joint.  The examiner also believed that the 
veteran could perform average employment and that he was 
functional.  The examiner noted that the medical record did 
not establish any flare-ups, nor did the veteran report the 
need for medical treatment because of flare-ups.  The 
veteran's scars were well healed and caused no additional 
disability.  The contemporaneous x-ray study of the left 
elbow revealed a grossly distorted left elbow with advanced 
secondary degenerative joint disease.

With respect to the veteran's residuals of a left olecranon 
nerve transplant, the examiner found no evidence of any nerve 
damage upon examination.  The ulnar nerve transposition had 
resolved the veteran's numbness, and there was no intrinsic 
weakness in the left hand.

III.  Application

The Board recognizes the veteran's contentions that he is 
entitled to evaluations greater than those currently assigned 
for both his residuals of a left elbow fracture, with 
degenerative changes, and the residuals of a left olecranon 
nerve transplant.  However, the Board must adhere to 
established laws and regulations in its determinations and 
can only consider and apply the schedular criteria applicable 
in each instance.  As such, given the current clinical 
evidence of record and the applicable schedular criteria, the 
Board finds that the veteran's claims must be denied.

With respect to residuals of a left elbow fracture, with 
degenerative changes, the Board notes that the veteran is 
currently assigned a 40 percent disability rating.  Given 
this rating and current clinical findings, including the 
veteran's SSA records, a higher evaluation is unavailable to 
the veteran under the applicable schedular criteria.  As 
outlined above, Diagnostic Codes 5206, 5207, 5210, 5211, and 
5212 provide for maximum ratings of either 30 to 40 percent.  
See 38 C.F.R. Part 4, § 4.124a.  In order to receive an 
evaluation greater than 40 percent, Diagnostic Code 5205, the 
only other diagnostic code possibly for application in this 
instance, requires evidence of unfavorable ankylosis of the 
minor side, at an angle less than 50 degrees or with complete 
loss of supination or pronation.  However, there simply is no 
indication whatsoever in the clinical evidence of record that 
the veteran's left elbow is ankylosed.  Indeed, both VA 
outpatient treatment records and the January 1997 VA 
examination found the veteran to have good functional range 
of motion, with no functional impairment.  Also, as to the 
veteran's SSA records, while they do reflect the conclusion 
that the veteran is disabled pursuant to that agency's 
applicable regulations, they do not suggest or indicate that 
the veteran has no range of motion in his left elbow.  They 
do not reflect that the veteran's left elbow is ankylosed.  
As such, for the reasons just stated, the Board finds that 
the veteran's current disability picture more nearly 
approximates the criteria for a 40 percent evaluation than 
that required for a higher evaluation. See 38 C.F.R. § 4.7.

Moreover, as for functional impairment, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.50 and 
their possible application.  Given that the veteran's left 
elbow disability has been assigned the maximum evaluation 
available to the veteran, based on the evidence of record and 
applicable schedular criteria, any functional impairment 
experienced by the veteran has been compensated for to the 
greatest extent contemplated by VA regulation.

Here, the Board reiterates the constraints established law 
and regulations place upon the Board in its determinations.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

With respect to residuals of a left olecranon nerve 
transplant, the most current clinical evidence of record (the 
January 1997 VA examination, conducted pursuant to the 
Board's October 1996 remand) indicates that the veteran had 
no nerve damage and that the ulnar nerve transposition had 
resolved the veteran's numbness.  Also, there was no 
intrinsic weakness in the veteran's left hand upon 
examination.  As discussed above, Diagnostic Code 8516 
provides for a 10 percent evaluation where there is mild, 
incomplete paralysis involving the ulnar nerve.  See 
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8516.  A 20 
percent evaluation, the next higher available, is warranted 
where there is moderate, incomplete paralysis involving the 
ulnar nerve.  Id.  Here, the most current clinical evidence 
of record suggests that the veteran presently has no 
residuals in this instance.  Given the veteran's current 
10 percent evaluation and the most recent clinical findings, 
the Board concludes that the veteran's disability picture 
more nearly approximates the criteria required for his 
current 10 percent evaluation than that required for a 20 
percent evaluation.  See 38 C.F.R. § 4.7.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claims in 
the April 1997 supplemental statement of the case, the 
January 1998 rating decision, and in the April 1998 
supplemental statement of the case, as he was provided with 
the applicable schedular criteria and informed of both the 
evidence considered and the basis of the RO's determinations.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a left elbow fracture, with degenerative 
changes, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left olecranon nerve transplant is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 3 -


- 10 -


